980 F.2d 731
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gary Duane RARDON, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 92-5495.
United States Court of Appeals, Sixth Circuit.
Nov. 23, 1992.

W.D.Ky., No. 91-00263;  Allen, D.J.
W.D.Ky.
AFFIRMED.
Before KENNEDY, BOYCE F. MARTIN, Jr. and SUHRHEINRICH, Circuit Judges.

ORDER

1
Gary Duane Rardon appeals a district court order dismissing his motion to vacate filed pursuant to 28 U.S.C. § 2255.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
In 1976, Rardon pleaded guilty to transporting a stolen vehicle in interstate commerce and possessing an unregistered firearm.   The district court sentenced Rardon to twelve years imprisonment.   In 1977, the State of Illinois convicted Rardon of armed robbery and murder and he was sentenced to forty to one hundred years imprisonment.


3
In 1991, Rardon filed his motion to vacate, alleging that pursuant to a plea agreement his federal sentence was to run concurrently with his Illinois state sentence.   The district court determined that this claim was without merit and dismissed the case.   Rardon has filed a timely appeal.   On appeal, he requests the appointment of counsel.


4
Upon review, we affirm the district court's judgment.   Rardon has failed to show a fundamental defect in the proceedings that inherently results in a complete miscarriage of justice or an error so egregious that it amounts to a violation of due process.   United States v. Ferguson, 918 F.2d 627, 630 (6th Cir.1990) (per curiam).


5
Accordingly, we deny Rardon's request for counsel and affirm the judgment for the reasons set forth in the district court's memorandum opinion filed on April 2, 1992.   Rule 9(b)(3), Rules of the Sixth Circuit.